Citation Nr: 1412418	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  10-43 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for the residual disability from an in-service right index finger fracture.  

2.  Entitlement to service connection for a heart condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1974 to January 1996.  This included deployment to Southwest Asia from May 1995 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In August 2012, subsequent to the RO's May 2012 supplemental statement of the case (SSOC), the Veteran submitted additional private treatment records.  These records pertain to the Veteran's claim for increased evaluation of his service connected left ankle.  As there is no notice of disagreement for the October 2012 or February 2014 rating decisions of record in either the Veteran's electronic Virtual VA or paper claims file, that issue is not on appeal.  However, the Veteran's representative submitted a March 2014 waiver of these new treatment records, allowing the Board's initial review of this new evidence as it may pertain to the issues on appeal.  38 C.F.R. § 20.1304.  

On his October 2010 substantive appeal, the Veteran requested a hearing before a Member of the Board.  However, he withdrew this request in a September 2012 statement.  There are no other hearing requests or requests to reschedule of record, so the Board deems his request for a hearing withdrawn.  See 38 C.F.R § 20.704(e).  

A review of the Veteran's Virtual VA claims file reveals records from the Temple VA Medical Center (VAMC) for treatment from April 2009 to December 2013.  The RO associated these records with the Veteran's Virtual VA file following the September 2010 statement of the case (SOC), and did not review these records as they pertain to the issues on appeal in the May 2012 SSOC.  However, the March 2014 waiver mentioned above allows the Board's initial review of this new evidence.  38 C.F.R. § 20.1304(c).  A review of the Veterans Benefits Management System (VBMS) only contains records that are either duplicative or irrelevant to the issue on appeal.  

The issue of entitlement to service connection for a heart condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is objective evidence that the Veteran's service connected residual disability of an in-service right index finger fracture causes painful motion and decreased grip strength.  


CONCLUSION OF LAW

The criteria for a 10 percent evaluation, and no more, for a right index finger disability are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 
& Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Codes 5229.  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The VCAA provides that the VA will notify the claimant of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) includes notice that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  

The VA satisfied its duty to notify the Veteran.  The record reflects that the RO mailed the Veteran a letter in May 2009 fully addressing all notice elements for the issue of entitlement to increased evaluation for the residual disability of an in-service right index finger fracture.  

The VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA satisfied its duty to assist the Veteran in the development of his claim.  The RO associated the Veteran's service personnel and treatment records with the file, as well as his VA treatment records and private treatment records.  VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  Further, the Veteran has not identified any VA or private treatment for his right index finger at any point during the appellate period.  

In June 2009, the VA provided the Veteran with an examination.  The examiner considered the Veteran's prior medical history and described his disability in sufficient detail.  The examination is adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The examiner further provided findings that can be applied to the Schedule for Rating Criteria.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim for increased evaluation for the residual disability of an in-service right index finger fracture.  

The Merits of the Claim

In February 1998, the RO granted entitlement to service connection for the residual disability of a 1978 in-service fracture of the right index finger, and assigned a noncompensable evaluation effective the day following the Veteran's separation from service.  He did not appeal that decision, but filed an April 2009 claim for increased evaluation.  Therefore, the relevant question in this matter is the state of his disability for the period beginning one year prior to his April 2009 claim for increased evaluation.  38 C.F.R. § 3.400(o)(2).  

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by, comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has also held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007)

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's residual disability of a right index finger fracture is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5229.  Limitation of motion of the index or long finger with a gap of less than one inch (2.5 cm) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension limited by no more than 30 degrees warrants a noncompensable evaluation for the major or minor extremity.  A 10 percent rating is assigned for the major or minor extremity when there is limitation of motion of the index or long finger with a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229.  

On VA examination in June 2009, the Veteran reported decreased grip strength, decreased coordination, and pain in his right hand due to the in-service fracture; in addition to daily flare-ups.  The examiner measured a full, normal range of motion for the metacarpopharangeal joint, proximal interpharangeal joint, and distal interpharangeal joint; and found no gap between the Veteran's fingertip and the proximal transverse crease of his palm.  There was no additional loss of range of motion after repetitive use.  The x rays taken in conjunction with this examination showed an irregularity along the base of the second metacarpal joint.  The examiner objectively noted the Veteran to be right handed and that he exhibited pain during this range of motion testing, but found no flexion deformity of the right index finger.  The examiner finally noted abnormal pulling and twisting of the right hand due to decreased grip strength.  

For purposes of this decision, the Board considers the Veteran's right hand to be the dominant, or major, extremity.  38 C.F.R. § 4.69.  

The Veteran is able to touch the tip of the thumb to the tip of the index finger.  He is able to flex the digit to touch the proximal palmar crease.  Thus, there is no limitation of motion of the index finger so as to result in a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible.  On examination limitation of motion or functional ability was not affected by weakness, fatigability, incoordination, or lack of endurance.  There is no evidence to show that the criteria for the next higher rating of 10 percent pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5229, are met or approximated based on limitation of flexion. 

The Board notes, however, that VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40.  

In this instance, the VA examiner objectively noted functional impact caused by pain on motion and decreased grip strength.  Accordingly, extending the benefit of the doubt to the Veteran, a rating of 10 percent, but no more, for the residual disability of an in-service right index finger fracture, functionally analogous to limitation of extension of 30 degrees, is warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5229.  This is the highest schedular rating under Diagnostic Code 5229.  

In determining whether a higher evaluation is warranted, the Board notes that a 10 percent evaluation is the maximum schedular evaluation available under Diagnostic Code 5229.  There is no evidence of ankylosis or amputation of the index finger and Diagnostic Codes 5225 and 5153 are not for application.  

The Board has considered whether staged ratings are appropriate.  The Temple VAMC treatment records show no treatment for the Veteran's right index finger, and neither do the private treatment records.  The only evidence of record pertaining to the Veteran's right index finger during the appellate period is the June 2009 VA examination report.  There is no evidence of record to support a staged rating under Hart, 21 Vet. App. 505.  

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  
Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that that the available schedular evaluations for that service connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service to determine whether, to accord justice, a Veteran's disability picture requires the assignment of an extra-schedular rating.  

The Board contemplated whether the case should be referred for extra-schedular consideration.  In this case, the evidence does not show that the Veteran's disability presents an exceptional disability picture, insofar as his symptoms are expressly contemplated by the Schedule for Rating Disabilities.  Again, neither the VA nor the private treatment records show any treatment for the residual disability of an in-service right index finger fracture.  The Veteran's statements have largely pertained to his cardiac claim, and he only specifically addressed his right index finger at the June 2009 VA examination.  At that examination, he reported pain, incoordination, and decreased grip strength.  Although Diagnostic Code 5229 only addresses decreased motion, the Board's award of increased evaluation is specifically predicated on the symptoms of painful motion and decreased grip strength.  There is no evidence to suggest that the residual disability of the right index finger presents an exceptional disability picture.  

As the rating criteria adequately contemplate the Veteran's symptoms, the first step of Thun has not been met and referral for the assignment of an extra-schedular disability rating is not warranted.  See Thun, 22 Vet. App. at 115.


ORDER

Entitlement to an increased rating of 10 percent, but no more, for the residual disability of an in-service right index finger fracture is granted.





REMAND

Remand is required to obtain a VA examination.  VA must provide an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes an event, injury or disease in service, or a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4) (2012); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Here, the Veteran has argued that his elevated triglyceride levels, claimed as high cholesterol, began in service; and ultimately led to his December 2007 myocardial infarction.  In support of his claim, he has submitted the private treatment records associated with that December 2007 myocardial infarction showing risk factors including hyperlipidemia, or high cholesterol.  The Veteran's service treatment records show in-service elevated triglyceride levels in November 1991, August 1992, and October 1995.  His private treatment records immediately following separation from service show elevated triglyceride levels in December 1998 and May 2003.  The Board finds that the evidence of record triggers VA's duty to provide an examination.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his heart condition.  After securing any necessary authorization from him, obtain all identified records not already contained in the claims.  The RO/AMC should specifically request the Veteran's authorization to release Dr. M.P.'s records from the Elm's Creek Family and Urgent Care Clinic for treatment of high cholesterol since 1997.  

All reasonable attempts should be made to obtain any identified records and to obtain any outstanding VA treatment.  If any records cannot be obtained after reasonable efforts have been made, a formal determination that such records do not exist or that further efforts to obtain such records would be futile should be issued and documented in the claims file.  The Veteran should be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  After completing the foregoing development, schedule the Veteran for a VA examination to determine the nature and etiology of his heart condition.  The claims file should be made available to the examiner for review and the examiner should state in the examination report that the claims file has been reviewed.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.

The examiner should state whether it is at least as likely as not (50 percent or higher probability) that the Veteran's heart condition is related to his service.  The examiner should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

In offering any opinion, the examiner must consider the full record, to include service treatment records and the post service private treatment records.  Specifically, the examiner should consider: the elevated triglyceride levels reflected in the November 1991, August 1992, and October 1995 in-service laboratory reports; and the elevated triglyceride levels reflected on the December 1998 and May 2003 post-service laboratory reports.  

3.  When the development has been completed, review the case on the basis of the additional evidence.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran and his representative a SSOC and a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


